Citation Nr: 0214982	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  99-12 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
defective hearing (bilateral hearing loss).

2.  The propriety of the initial 10 percent rating assigned 
for the veteran's service-connected tinnitus.


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty for more than 29 years and 
eleven months prior to his discharge in July 1978, including 
combat service in the Republic of Vietnam, and his 
decorations include the Combat Infantryman Badge and the Army 
Commendation Medal with "V" device with two Oak Leaf 
Clusters.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania, that 
denied the veteran's claim of service connection for right 
ear hearing loss.  In that same rating action, the RO&IC also 
denied his claim seeking a compensable evaluation for his 
service-connected left ear hearing loss and granted service 
connection for tinnitus; the RO&IC assigned a noncompensable 
evaluation for the latter disability on the basis that his 
tinnitus was included in the evaluation of his left ear 
hearing loss.  The veteran has perfected a timely appeal of 
these determinations to the Board.

When this matter was initially before the Board in December 
2000, in the introduction to that decision, the Board 
observed that, in May 1999, the RO&IC increased the rating 
for his tinnitus to 10 percent, effective June 10, 1999.  In 
the December 2000 decision, the Board also explained that 
because the veteran had disagreed with the initial rating 
assigned for his tinnitus, the Board had recharacterized 
these claims on the title page as involving the propriety of 
the initial evaluations.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  

In the December 2000 decision, the Board remanded the 
veteran's claim regarding the propriety of the initial 
noncompensable and ten percent evaluations assigned for his 
tinnitus.  In the July 2002 rating decision, however, the 
RO&IC granted entitlement to an initial evaluation effective 
September 8, 1997.  In light of the RO&IC's action, the Board 
has combined the two issues in the one identified on the 
title page.

In the December 2000 decision, the Board also granted service 
connection for right ear hearing loss, and remanded his claim 
seeking a compensable rating for hearing loss, explaining 
that the veteran's hearing impairment now needed to be 
evaluated as a single bilateral disability.  In a July 2002 
rating decision, the RO&IC implemented the Board's 
determination, but confirmed and continued the noncompensable 
evaluation for the veteran's hearing loss.  As such, this 
issue has been returned to the Board for further appellate 
consideration.

As a final preliminary matter, the Board notes that in an 
April 2002 statement, the veteran maintained that his left 
ear impaired hearing was now evaluated as 10 percent 
disabling and asserted entitlement to a compensable 
evaluation for bilateral hearing loss, retroactive to 1979.  
Since the veteran's tinnitus is 10 percent disabling and 
because his bilateral hearing loss is rated as noncompensably 
disabling, the Board interprets the veteran's April 2002 
statement as a claim seeking a compensable rating, and thus 
service connection, for his tinnitus, prior to September 8, 
1997.  In a rating decision in July 2002 the RO&IC assigned 
an effective date for the 10 percent rating for tinnitus as 
September 8, 1997.  The veteran has one year from the date of 
notice of that determination to file a notice of 
disagreement, if he so desires.  38 C.F.R. § 20.302(a) 
(2002).


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  Neither the former criteria for evaluating hearing loss 
and tinnitus, in effect when the veteran filed his claims of 
service connection for tinnitus and right ear hearing loss, 
as well as for an increased rating for his left ear hearing 
loss, nor the revised criteria, which became effective June 
10, 1999, are more favorable to the veteran's claims.

3.  VA audiometric test results obtained in October 1997 show 
that the veteran had level II hearing in his right ear and 
level I hearing in his left ear.

4.  VA audiometric test results obtained in December 2001 
show that the veteran had level II hearing in his right ear 
and level II hearing in his left ear.

5.  The veteran has recurrent and persistent tinnitus and he 
is in receipt of the maximum schedular evaluation available 
for this disability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.2, 4.7, 4.10, 4.85 
Diagnostic Code 6100 (1998, 2001).

2.  An initial evaluation higher than 10 percent for tinnitus 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1998); 
38 C.F.R. §§ 4.7, 4.87a, Diagnostic Code 6260 (1998, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claims seeking higher ratings for his service-
connected bilateral hearing loss and tinnitus, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations in October 
and December 2001 to determine the nature and extent of his 
bilateral hearing loss and tinnitus and to obtain an opinion 
as to the etiology of the latter condition.  In fact, the 
December 2001 physician prepared a January 2002 addendum to 
his examination report that specifically addressed the 
etiology of the veteran's tinnitus.  He has been provided 
with a statement of the case and supplemental statements of 
the case that discuss the pertinent evidence, and the laws 
and regulations related to the claims, and essentially notify 
him of the evidence needed by the veteran to prevail on the 
claims.  In a March 2002 letter, the RO&IC notified the 
veteran of the evidence needed to substantiate his claims and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  There is 
no identified evidence that has not been accounted for and 
the veteran has been given the opportunity to submit written 
argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without a second remand of the case to the RO&IC for 
providing additional assistance to the veteran in the 
development of his claim as required by the VCAA.  Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  In this case, the extensive record 
on appeal demonstrates the futility of any further 
evidentiary development and that there is no reasonable 
possibility that further assistance would aid him in 
substantiating his claims.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of these claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Claims seeking higher ratings for bilateral hearing loss and 
tinnitus

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
Further, for disabilities for which service connection was 
established and an evaluation assigned prior to the assertion 
of a claim seeking a higher rating, i.e., for the veteran's 
hearing loss, the current level of disability is of primary 
concern.  See Fenderson v. West, 12 Vet. App. at 126; 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where, 
however, as in the case of the veteran's tinnitus, he has 
expressed dissatisfaction with the assignment of an initial 
rating, the Francisco rule does not apply; rather, the VA 
must assess the level of disability from the date of initial 
grant of service connection and determine whether the level 
of disability warrants the assignment of different disability 
ratings at different times over the life of the claim-a 
practice known as "staged rating."  Fenderson.

The veteran's bilateral hearing loss and tinnitus are 
evaluated under Diagnostic Codes 6100 and 6260, respectively, 
of the Rating Schedule.  The Board observes that, during the 
course of this appeal, the criteria were changed, effective 
June 10, 1999.  64 Fed. Reg. 25202-25210 (1999) (codified at 
38 C.F.R. §§ 4.85-4.87).  Generally, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies, absent congressional or Secretarial intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In addition, the General Counsel of VA has held that where a 
law or regulation changes during the pendency of a claim for 
a higher rating, the Board must first determine whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).

A.  Increased rating for bilateral hearing loss

In a June 1979 rating decision, the RO&IC granted service 
connection for left ear hearing loss and assigned a 
noncompensable evaluation, effective August 1, 1978.  In 
September 1997, the veteran filed claims seeking service 
connection for right ear hearing loss and to an increased 
rating for his left ear hearing loss.  As noted in the 
introduction, in a December 2000 decision, the Board granted 
service connection for right ear hearing loss and remanded 
the matter to the RO&IC for evaluation of the now bilateral 
disability.  In July 2002, the RO&IC assigned a 
noncompensable rating for the bilateral disability under 
Diagnostic Code 6100.

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  To 
evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85.  Disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

The criteria for evaluating hearing loss were not 
significantly changed by the amendments to the regulations.  
The Board observes that, pursuant to the revised criteria, 
when the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  64 
Fed. Reg. 25202-25210 (codified at 38 C.F.R. § 4.86); 
however, here the change is not applicable because the 
veteran's pure tone thresholds at each of the four specified 
frequencies identified above is not 55 decibels or more.

In support of this claim, the veteran submitted the results 
of an August 1997 audiogram, administered by Dr. Barry 
Richards of Miracle Ear, which revealed pure tone threshold 
levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
40
35
Xx
75
LEFT
N/A
35
40
xx
65

Speech discrimination testing was not performed and the 
report shows that the veteran was diagnosed as having 
bilateral hearing loss.

In October 1997, the veteran was afforded a VA audiological 
evaluation.  The veteran provided a history of in-service 
acoustic trauma.  An audiometric examination revealed pure 
tone threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
30
55
60
LEFT
N/A
20
30
55
60

Pure tone threshold levels averaged 41 decibels for the right 
ear and 41 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 84 percent in the 
right ear and 96 percent in the left ear, and the examiner 
diagnosed him as having bilateral sensorineural hearing loss.

The veteran was afforded a second VA audiological evaluation 
in December 2001, which revealed pure tone threshold levels, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
35
45
60
70
LEFT
N/A
30
45
60
75

Pure tone threshold levels averaged 53 decibels for the right 
ear and 53 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 84 percent in the 
right ear and 84 percent in the left ear, and the examiner 
diagnosed him as having mild to severe sloping bilateral 
sensorineural hearing loss.

The veteran also submitted the results of an April 2002 
audiogram, administered by Dr. Daniel T. Gillette of Miracle 
Ear, which revealed pure tone threshold levels, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
45
50
xx
65
LEFT
N/A
55
55
xx
60

Speech discrimination testing again was not performed and the 
report shows that the veteran was diagnosed as having 
moderate to severe bilateral hearing loss.  

The veteran's bilateral hearing loss is currently evaluated 
as noncompensably disabling under Diagnostic Code 6100.  The 
mechanical application of the rating schedule to the October 
1997 VA audiometric evaluation shows that the veteran had 
level II hearing in his right ear and level I hearing in his 
left ear, which warrants a noncompensable disability rating.  
Diagnostic Code 6100 (1998, 2001).  The mechanical 
application of the rating schedule to the December 2001 VA 
audiometric examination findings results in a determination 
that the veteran has Level II hearing in both ears, which 
again warrants a noncompensable evaluation.  Id.  In light of 
the foregoing, entitlement to a compensable schedular 
evaluation for this disability, for any time service 
connection was established, is not warranted.  

In reaching this determination, the Board notes that it has 
considered the results of audiograms administered by Miracle 
Ear in August 1997 and April 2002.  The Board observes, 
however, that because the findings of these audiological 
evaluations do not comport with VA's criteria for evaluating 
the severity of hearing loss as they contain no findings at 
3000 hertz as well as no speech discrimination results, the 
results are not adequate for rating purposes.

B.  The propriety of the initial 10 percent evaluation for 
tinnitus

The veteran's tinnitus has been rated under Diagnostic Code 
6260 of the Rating Schedule.  Under the former criteria, that 
code provided that persistent tinnitus, which was a symptom 
of a head injury, a concussion or acoustic trauma, warranted 
a 10 percent evaluation.  The revised criteria remove the 
requirement that tinnitus be a symptom of either a head 
injury, a concussion or of acoustic trauma, and that it be 
persistent.  Instead, under the revised criteria, if the 
tinnitus is shown to be recurrent, a maximum 10 percent 
evaluation is warranted.

The October 1997 VA audiological examination report shows 
that the veteran complained of having bilateral, constant, 
high-pitched tinnitus.  In addition, the December 2001 VA 
audiological evaluation reflects that he continued to suffer 
from bilateral tinnitus.

The veteran's tinnitus is currently evaluated as 10 percent 
disabling under Diagnostic Code 6260.  If the tinnitus is 
shown to be recurrent, a maximum 10 percent evaluation is 
available under this code.  The evidence shows that the 
veteran suffers from bilateral, constant tinnitus. Therefore, 
because the veteran is already receiving the maximum 
disability rating available under Diagnostic Code 6260, the 
claim for a higher schedular rating must be denied.  Further, 
inasmuch as the 10 percent evaluation represents the greatest 
degree of impairment since the date of the grant of 
entitlement to VA compensation benefits, "staged rating" is 
also unnecessary.  See Fenderson, 12 Vet. App. at 126.

The above determinations are based on application of 
pertinent provisions of VA's Schedule for Rating 
Disabilities, and there is no showing of an exceptional or so 
unusual a disability picture regarding bilateral hearing loss 
and tinnitus as to warrant the assignment of evaluations 
higher than noncompensable and 10 percent, respectively, on 
an extra-schedular basis.  See 38 C.F.R. § 3.321.  There is 
no showing that either disability results in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation).  Moreover, neither condition has 
been shown to warrant frequent, or indeed any, periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand these claims to the RO&IC for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.

An initial evaluation in excess of 10 percent for tinnitus is 
denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

